Exhibit 10.14
Performance Shares Agreement – Employees
-- 50% stock/50% cash




DINE BRANDS GLOBAL, INC.
2016 STOCK INCENTIVE PLAN
PERFORMANCE SHARES AWARD AGREEMENT
THIS PERFORMANCE SHARES AWARD AGREEMENT (the “Agreement”) is entered into as of
___________, by and between DINE BRANDS GLOBAL, INC. (formerly, DineEquity,
Inc.), a Delaware corporation (the “Company”), and ___________, an employee of
the Company (the “Participant”).
RECITALS:
Pursuant to the Dine Brands Global, Inc. 2016 Stock Incentive Plan (the “Plan”),
the Compensation Committee of the Board of Directors of the Company (the
“Committee”), as the administrator of the Plan, has determined that the
Participant is to be granted a Performance Shares Award (the “Award”) payable
partially in the form of the common stock of the Company, par value $.01 per
share (“Common Stock”) and partially in the form of cash. The Award is
considered a performance-based Restricted Stock Unit Award under the Plan.
Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.
AGREEMENT:
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1.GRANT OF PERFORMANCE SHARES. Subject to the attainment of the performance
goals set forth on Exhibit A, the Participant is entitled to a payment with
respect to that number of shares of Common Stock (“Performance Shares”)
determined in accordance with Exhibit A and subject to the terms and conditions
of this Agreement. At the end of the three-year performance period beginning on
_____ and ending on ______ (the “Performance Period”), the Committee shall
determine the total number of Performance Shares payable pursuant to the Award
in accordance with the Performance Share Matrix set forth on Exhibit A hereto
and the Committee’s determination of the applicable performance levels.
2.    VESTING AND SETTLEMENT OF PERFORMANCE SHARES.
(a)     Service Vesting. Subject to the Participant’s continuous employment with
the Company through the last day of the Performance Period and subject to the
certification by the Committee of the performance level achieved, as set forth
in Exhibit A, the Participant shall become vested in the number of Performance
Shares that are earned. Performance Shares that have vested in accordance with
this Section 2 are referred to herein as “Vested Shares.” Performance Shares
that are not vested are referred to herein as “Unvested Shares.”
(b)     Disability or Death. If the Participant’s employment with the Company
terminates due to Disability or death, the Performance Shares shall become
immediately vested on a prorated basis, based on the portion of the Performance
Period that has elapsed prior to the date of termination, determined in
accordance with the Company’s administrative practices, and thereafter be
considered Vested Shares; provided that the number of Performance Shares earned
shall be determined at the end of the Performance Period based on the actual
performance level achieved, as set forth in Exhibit A.
(c)     Change in Control. Upon the occurrence of a Change in Control, the
Participant shall, with respect to all outstanding, unvested Performance Shares
held by the Participant immediately prior to the Change in Control, be deemed to
have satisfied the performance criteria, as set forth in Exhibit A, based on
actual performance through the date of the Change in Control, and following the
Change in Control the Performance Shares shall continue to vest based upon the
service vesting requirements of Sections 2(a) and 2(b). If the Participant’s
employment with the Company is terminated within a period of twenty-four (24)
months following the Change in Control (i) by the Company other than for Cause
or (ii) by the Participant for Good Reason (as such terms are defined herein
below or in the Plan), the Performance Shares shall become immediately and fully
vested and thereafter be considered Vested Shares, and shall be paid to the
Participant not later than thirty (30) days after the date of such termination.
(d)     Termination of Unvested Shares. Except as set forth in Sections 2(b) and
2(c), upon the termination of the Participant’s employment, any then Unvested
Shares held by the Participant shall be forfeited and canceled as of the date of
such termination.
(e)     Settlement of Vested Shares. Fifty percent of the Vested Shares, rounded
up to the nearest whole share, shall be settled by the delivery to the
Participant or a designated brokerage firm of one share of Common Stock per
Vested Share within 2½ months after the last day of the Performance Period or,
if earlier, in accordance with Section 2(c). The remainder of the Vested Shares
shall be settled by the payment to the Participant, within 2½ months after the
last day of the Performance Period or, if earlier, in accordance with Section
2(c), of a cash payment equal to the Fair Market Value of such Vested Shares,
determined as of an administratively practical date preceding the settlement
date. No fractional shares will be issued under this Agreement.
3.    REQUIREMENTS OF LAW AND OF STOCK EXCHANGES. Notwithstanding anything in
this Agreement to the contrary, no certificate or certificates for shares of
Common Stock shall be issued and delivered prior to the admission of such shares
to listing on notice of issuance on any stock exchange on which shares of that
class are then listed, nor unless or until, in the opinion of counsel for the
Company, such securities may be issued and delivered without causing the Company
to be in violation of or incur any liability under any federal, state or other
securities law, any requirement of any securities exchange listing agreement to
which the Company may be a party, or any other requirement of law or of any
regulatory body having jurisdiction over the Company.
4.    ADJUSTMENT IN COMMON STOCK. In accordance with the terms of the Plan, in
the event of any stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a regular cash dividend, a substitution or adjustment
shall be made to the terms of the Award, including the number and class of
securities subject thereto, as may be determined by the Committee, in its sole
discretion. Subject to the terms of the Plan, such other substitutions or
adjustments shall be made as the Committee in its sole discretion may deem
appropriate.
5.    NON-TRANSFERABILITY OF AWARD. The Award and this Agreement shall not be
transferable other than by will, the laws of descent and distribution, or
pursuant to beneficiary designation procedures approved by the Company.
Notwithstanding the foregoing, the Award and this Agreement may be transferable
to the Participant’s family members, to a trust or entity established by the
Participant for estate planning purposes, to a charitable organization
designated by the Participant or pursuant to a qualified domestic relations
order. Except to the extent permitted by this Section 5, the Award may be
exercised or settled during the Participant’s lifetime only by the Participant
or the Participant’s legal representative or similar person. Except as permitted
by this Section 5, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights thereunder shall
immediately become null and void.
6.    DISPUTE RESOLUTION. The parties hereto will use their reasonable best
efforts to resolve any dispute hereunder through good faith negotiations. A
party hereto must submit a written notice to any other party to whom such
dispute pertains, and any such dispute that cannot be resolved within thirty
(30) calendar days of receipt of such notice (or such other period to which the
parties may agree) will be submitted to an arbitrator selected by mutual
agreement of the parties. In the event that, within fifty (50) days of the
written notice referred to in the preceding sentence, a single arbitrator has
not been selected by mutual agreement of the parties, a panel of arbitrators
(with each party to the dispute being entitled to select one arbitrator and, if
necessary to prevent the possibility of deadlock, one additional arbitrator
being selected by such arbitrators selected by the parties to the dispute) shall
be selected by the parties. Except as otherwise provided herein or as the
parties to the dispute may otherwise agree, such arbitration will be conducted
in accordance with the then existing rules of the American Arbitration
Association. The decision of the arbitrator or arbitrators, or of a majority
thereof, as the case may be, made in writing will be final and binding upon the
parties hereto as to the questions submitted, and the parties will abide by and
comply with such decision; provided, however, the arbitrator or arbitrators, as
the case may be, shall not be empowered to award punitive damages. Unless the
decision of the arbitrator or arbitrators, as the case may be, provides for a
different allocation of costs and expenses determined by the arbitrators to be
equitable under the circumstances, the prevailing party or parties in any
arbitration will be entitled to recover all reasonable fees (including but not
limited to attorneys’ fees) and expenses incurred by it or them in connection
with such arbitration from the non-prevailing party or parties.
7.    NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered either personally, by overnight courier, or when
deposited in a United States Post Office, postage prepaid, addressed as
appropriate, to the Participant either at his/her address set forth below or
such other address as he or she may designate in writing to the Company, or to
the Company: Attention: General Counsel (or said designee), at the Company’s
address or such other address as the Company may designate in writing to the
Participant.
8.    RIGHTS AS A STOCKHOLDER. Prior to any issuance of shares of Common Stock
in settlement of the Award, no Common Stock will be reserved or earmarked for
the Participant or the Participant’s account. Except as set forth in this
Section 8, the Participant will not be entitled to any privileges of ownership
of the shares of Common Stock subject to the Award (including, without
limitation, any voting rights) underlying Vested Shares and/or Unvested Shares
unless and until such shares of Common Stock are actually delivered to the
Participant hereunder.
9.    FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
10.    WITHHOLDING. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock pursuant to the Award,
payment by the Participant of any federal, state, local or other taxes which may
be required to be withheld or paid in connection with the Award. The Company
shall withhold whole shares of Common Stock which would otherwise be delivered
to the Participant, having an aggregate Fair Market Value determined as of the
date the obligation to withhold or pay taxes arises in connection with an award
(the “Tax Date”), or withhold an amount of cash which would otherwise be payable
to the Participant, in the amount necessary to satisfy any such obligation, or
the Participant may satisfy any such obligation by any of the following means:
(i) a cash payment to the Company, (ii) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (iii) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to the Participant, in either case equal to the amount
necessary to satisfy any such obligation or (iv) any combination of (i), (ii)
and (iii). Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate to the extent such excess withholding would
result in adverse accounting treatment of the award, as determined by the
Company. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Participant.
11.    INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and
made a part hereof, and the Award and this Agreement are subject to all terms
and conditions of the Plan.
12.    EMPLOYMENT. Neither the Plan, the granting of the Award, this Agreement
nor any other action taken pursuant to the Plan shall confer upon any person any
right to continued employment by or service with the Company, any Subsidiary or
any affiliate of the Company or affect in any manner the right of the Company,
any Subsidiary or any affiliate of the Company to terminate the employment of
any person at any time without liability hereunder. For purposes of this
Agreement, references to employment shall include employment or service with any
Subsidiary of the Company.
13.    AMENDMENT AND TERMINATION. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Code and any
rule of the New York Stock Exchange, or any other stock exchange on which shares
of Common Stock are traded; provided, however, that no amendment may impair the
rights of the Participant without the consent of the Participant.
14.    GOVERNING LAW. To the extent not otherwise governed by the Code or the
laws of the United States, this Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware,
without regard to its conflicts of laws rules.
15.    SECTION 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to the Participant pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4). In the event the terms of this Agreement would subject the
Participant to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Participant shall cooperate diligently to amend
the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Participant’s termination of employment, such term shall be
deemed to refer to the Participant’s “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if the Participant is a “specified employee,” as defined in Section
409A of the Code, as of the date of Participant’s separation from service, then
to the extent any amount payable to the Participant (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Participant’s separation from service and (iii)
under the terms of this Agreement would be payable prior to the six-month
anniversary of the Participant’s separation from service, such payment shall be
delayed until the earlier to occur of (a) the first business day following the
six-month anniversary of the separation from service and (b) the date of the
Participant’s death.
16.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
17.    AWARDS SUBJECT TO CLAWBACK. The Award and any cash payment or shares of
Common Stock delivered pursuant to the Award are subject to forfeiture, recovery
by the Company or other action pursuant to this Agreement or any clawback or
recoupment policy which the Company may adopt from time to time, including
without limitation any such policy which the Company may be required to adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
18.    DEFINED TERMS. As used in this Agreement, the following terms shall have
the meanings set forth below:
(a)     “Cause” shall mean as determined by the Company, (i) the willful failure
by the Participant to substantially perform his or her duties with the Company
(other than any such failure resulting from the Participant’s incapacity due to
physical or mental illness); (ii) the Participant’s willful misconduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(iii) the Participant’s commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Participant’s duties; or (iv) the Participant’s
conviction or plea of no contest to a felony or a crime of moral turpitude.
(b)     “Disability” shall mean that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period of not less than
three months under a long-term disability plan maintained by the Company or one
of its Subsidiaries.
(c)     The Participant shall have “Good Reason” to effect a voluntary
termination of his or her employment in the event that the Company (i) breaches
its obligations to pay any salary, benefit or bonus due to him or her, including
its obligations under this Agreement, (ii) requires the Participant to relocate
more than 50 miles from the Participant’s current, principal place of
employment, (iii) assigns to the Participant any duties inconsistent with the
Participant’s position with the Company or significantly and adversely alters
the nature or status of the Participant’s responsibilities or the conditions of
the Participant’s employment, or (iv) reduces the Participant’s base salary
and/or bonus opportunity, except for across-the-board reductions similarly
affecting all similarly situated employees of the Company and all similarly
situated employees of any corporation or other entity which is in control of the
Company; and in the event of any of (i), (ii), (iii) or (iv), the Participant
has given written notice to the Committee or the Board of Directors as to the
details of the basis for such Good Reason within thirty (30) days following the
date on which the Participant alleges the event giving rise to such Good Reason
occurred, the Company has failed to provide a reasonable cure within thirty (30)
days after its receipt of such notice and the effective date of the termination
for Good Reason occurs within 90 days after the initial existence of the facts
or circumstances constituting Good Reason.
IN WITNESS WHEREOF, the parties have executed this Performance Shares Award
Agreement on the day and year first above written.
COMPANY:

DINE BRANDS GLOBAL, INC.


By:                
    Stephen P. Joyce
    Chief Executive Officer
PARTICIPANT:

                
[Name]

                
Address

                
City/State/Zip
Exhibit A


Target Number of Performance Shares: ________


Percentile Rank of Company’s TSR Performance Among TSR Comparator Group Over
Performance Period
Payout as a Percentage of Target
<33rd Percentile
0%
33rd Percentile
50%
50th Percentile
100%
60th Percentile
125%
70th Percentile
150%
≥80th Percentile
200%



The payout shall be interpolated on a linear basis between 50% and 200% of
target to the extent the TSR Performance of the Company is greater than the 33rd
percentile and less than the 80th percentile among the Company’s TSR Comparator
Group.


For purposes of this Award:


“Stock Price” means the closing transaction price of a share of common stock of
a company, as reported on the principal national stock exchange on which such
common stock is traded, for the day on which the Stock Price is being
determined, or if no such shares are traded on such day, the most recent day on
which such shares were traded.


“TSR Comparator Group” means an index of restaurant companies approved by the
Committee at the beginning of the Performance Period, and adjusted in accordance
with the guidelines set forth below:


(i) If two indexed companies merge, the performance of the combined companies is
tracked for balance of the Performance Period.


(ii) If an indexed company is acquired by a non-indexed company, the acquired
company is excluded from the calculation.


(iii) If an indexed company becomes insolvent, it is included as zero at the
bottom of the ranking.


“TSR Performance” means a company’s cumulative total shareholder return as
measured by dividing (A) the sum of (i) the cumulative amount of dividends for
the Performance Period and (ii) the increase or decrease in the Stock Price from
the first day of the Performance Period to the last day of the Performance
Period, by (B) the Stock Price determined as of the first day of the Performance
Period.


















































    



